Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s correspondence received on 12/16/20 has been entered.  Claims 2, 4, 5 are cancelled, claims 21-26 are withdrawn, claims 27-29 are new.  Claims 1, 3, 6-20, 27-29 are presented for examination.
Drawings
The drawings were received on 12/16/20.  These drawings are acceptable.

Claim Rejections - 35 USC § 101
The rejection under 35 U.S.C. 101 has been reconsidered, in view of the amendments and Applicant’s remarks dated 12/16/20.  The rejection is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 9-16, 18-19, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Arensmeier et. al. (US9638436B2) (hereafter Arensmeier) in view of Bergman et. al. (US10436977B2) (hereafter Bergman).
Re-claim 1, Arensmeier discloses a control system for a heating, ventilation, and air conditioning (HVAC) system, comprising: 
(see e.g. col. 12, line 65 – col. 13, line 3; col. 29, lines 34-36 -The contractor device 372 may include a database indexed by the unique identifier, which stores information about the customer including the customer's address, contractual information such as service agreements, and detailed information about the installed HVAC equipment. A history of repairs 1304 shows the customer what repairs have been done, the corresponding  dates, and the corresponding prices.); and
-a mobile device communicatively coupled to the service database, wherein the mobile device comprises a display and a controller having a memory and a processor (see e.g. col. 22, line 61-65 -in various implementations, the technician device 672 may be remote from the monitoring system 660 but connected via a wide area network. For example only, the technician device may include a computing device such as a laptop, desktop, or tablet.),
-update the service database such that the service history for the HVAC unit includes the at least one task of the service action (see e.g. col. 44, line 66-col. 45, line 1; col. 25, lines 5-20 -the advisory is logged and any notes or inputs received from the technician may be recorded for later analysis. --At this time, the installer can provide information to the remote monitoring system including identification of control lines that were connected to the air handler monitor module and condensing monitor module. In addition, information such as the HVAC system type, year installed, manufacturer, model number, BTU rating, filter type, filter size, tonnage, etc.      In addition, because the condensing unit may have been installed separately from the furnace, the installer may also record and provide to the remote monitoring system the manufacturer and model number of the condensing unit, the year installed, the refrigerant type, the tonnage, etc. )
The Examiner notes that notes or inputs received from the technician may be in regards to the tasks associated with the service action. 
Arensmeier does not disclose the following limitations.
However, Bergman discloses wherein the controller is configured to: 
-receive user input indicative of a request to view an interactive workflow associated with a service action to be performed on the HVAC unit, wherein the service action comprises performing maintenance on the HVAC unit or installing a new component of the HVAC unit (see e.g. fig. 28; col. 62, lines 54-61; col. 49, lines 63-67; col. 50, lines 37-54; col. 53, lines 10-13 -----the controller of the remote device 62 may …, in some cases, answers to one or more interview questions about the HVAC system provided by the user via a user interface of the remote device 62. The application program code may then display a recommended wiring diagram for the new thermostat to the user via the user interface of the remote device, and instruct the user to connect the existing wires according to a wiring diagram, such as shown in FIG. 44.    In some instances, the one or more configuration screens include a screen soliciting the user to input information regarding equipment configuration.--- The controller 926 may also be configured to display, via the user interface 924, a screen instructing a user to utilize the mobile device 922 to initially configure the HVAC controller 920 for communication with a wireless gateway (e.g. in-home wireless router). --    In some cases, while displaying screens to help instruct the user with installation, the HVAC controller 920 may receive a type of HVAC equipment as configuration information from the user via the wireless mobile device 922 and the direct communication path.     FIG. 25 provides an example of a screen 1080 that may be displayed upon selection of prompt or link 1064 displayed on screen 1060 (FIG. 24) for launching the application program code)

-query the service database to retrieve the interactive workflow (see e.g. col. 62, lines 47-61 - The remote device 62 may transmit a captured wiring configuration to the remote server. The remote server may then access a wiring configuration database stored at the server and the server may compare the existing wiring configuration to the wiring configurations contained within the database. The remote server may identify an appropriate wiring configuration for the new thermostat based on the comparison and, in some cases, answers to one or more interview questions about the HVAC system provided by the user. The remote server may then transmit a message containing a recommended new wiring configuration to the remote device 62 where it may be displayed to the user via the user interface of their remote device 62, such as shown in FIG. 44, by the application program code of the remote device 62.)
-display the interactive workflow on the display of the mobile device (see e.g. col. 50, lines 47-51; col. 69, lines 16-24; col. 76, lines 61-66 -    In some cases, while displaying screens to help instruct the user with installation, the HVAC controller 920 may receive a type of HVAC equipment as configuration information from the user via the wireless mobile device 922 and the direct communication path  -An information icon 1576 may be provided that, when selected by a user, may cause the application program code to display an additional screen including detailed information about the current step of the configuration phase, sometimes including a video demonstration.     FIGS. 72-75 and 77 show several illustrative screens that may be displayed to the user via the user interface of the user's remote device 62 by the application program code, as described herein, that guide the user through connecting the newly installed HVAC controller 18 to the building's wireless network (e.g. second network 1538 shown in FIG. 54), and
38  As shown in FIG. 28, screen 1100 includes icons 1104a-1104d identifying each of the four phases of the setup process, which in this example are "install", "configure", "connect" and "personalize".)    In some instances, the tour may be contained within the application program code, and may include a task-based tutorial that may guide a user through a series of tasks or steps related to one or more thermostat functions that are to be completed by the user.)
-receive user input indicative of completion of the at least one task of the service action performed on the HVAC unit; (see e.g. col. 68, lines 2-7 -For example, in some cases, the user may finish configuring the HVAC controller 18 using the application program code on their remote device 62. This information may then be transmitted from the user's remote device 62 to the web service 1550 via the second network 1538 or another network 1539. 
Additionally, Bergman also teaches -update the service database such that the service history for the HVAC unit includes the at least one task of the service action (see e.g. col. 13, lines 39-46 -In some instances, changes made to the HVAC controller 18 via a user interface 108 provided by an app on the user's remote device 62 may be first transmitted to an external web server 66. The external web server 66 may receive and accept the user inputs entered via the virtual user interface 108 provided by the app on the user's remote device 62, and associate the user inputs with a user's account on the external web service).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Arensmeier to include an interactive workflow of service tasks as taught by Bergman in order to provide program instructions for facilitating a user of a wireless mobile device in configuring a wireless HVAC controller while providing a user interface 108 for more fully interacting with the HVAC controller   (see e.g. col. 50, lines 59-60; col. 15, lines 2-6)

Re-claim 3, Arensmeier discloses displaying a service history to the user (see e.g. col. 29, lines 34-36 - A history of repairs 1304 shows the customer what repairs have been done, the corresponding dates, and the corresponding prices.), but does not disclose the following limitations.
However, Bergman discloses a control system, wherein the controller is configured to determine a location of the mobile device via a spatial locating device, query the service database to determine whether the HVAC unit is within a threshold distance from the mobile device based on the location of the mobile device, (see e.g. col. 12, lines 3-22; 50-54, col. 13, lines 1-7 - In other cases, the sensor 92 may be configured to determine that the user is near or expected to be near the HVAC controller 18 based, at least in part, on the location data provided by a location based service application program executed by a user's remote device 62 that the user utilizes to interact with the HVAC controller 18 from a remote location. The location data generated by the location based services app may be transmitted from the user's remote device 62 directly to the HVAC controller 18 or, in some cases, may be transmitted to the HVAC controller 18 via a server 66 (e.g. Honeywell's TOTAL CONNECT.TM. server) to which both the HVAC controller 18 and the user's remote device 62 may be connected. In some cases, the sensor 92 may be configured to determine that the user or, more specifically, the user's remote device 62 has crossed at least one of two or more proximity boundaries relative to the location of the HVAC controller 18 based on location data provided by the user's remote device that the user utilizes to interact with the HVAC controller 18.)
and retrieve and display the service history for the HVAC unit based on the determination that the HVAC unit is within the threshold distance. (See e.g. col. 47, lines 35-39; 25-31; col. 46, lines 48-54
In still other cases, the user's remote device 62 may be configured to determine that a user is in proximity to the HVAC controller 18 upon sensing a user's interaction with the HVAC controller 18 via the user interface provided at the HVAC controller 18.   --In some cases, the application program code may be programmed to display or transmit an informative message to a user based on the user's behavior or their interactions or frequency of interactions with certain features of the HVAC controller and/or HVAC system.  -(283)    Other types of messages that may be displayed to a user via the message center by the application program code may include, but are not limited to, messages related to alerts, maintenance, tips/advice, promotions, and usage..  -- A maintenance message may remind the user of a needed or recommended filter change based on a timer or a system load or may remind the user to change the battery. The maintenance message may include the part number or other description of the recommended filter or other part, so that the user can pick one up when convenient. --Usage messages may contain information about automated or manual system state changes. For example, a usage message may inform the user that the HVAC controller has entered a "Home" mode or setting because a user has activated the one-touch action labeled "Home" or because a user has crossed a proximity boundary indicating that they have arrived or are about to arrive at home.
The Examiner notes that the user interface is provided to the user when it is determined that the user is in proximity of the HVAC controller.  At that point, any type of information can be displayed.   The messages displayed are indirectly related to service history.  For example, maintenance information with a timer is related to a previous service.  
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Arensmeier’s display of history of repair to associate the display  (See e.g. col. 46, lines 65-67; col. 47, line 1).
Re-claim 6, Arensmeier discloses a control system, wherein the controller is configured to receive identification information associated with the HVAC unit via a user interface, query the service database based on the identification information to identify the HVAC unit, and retrieve the information related to the HVAC unit from the service database based on the identification information (see e.g. col. 12, line 53-col. 13, line 3; col. 6, lines 66-67; col. 7, lines 1-7 -In various implementations, the monitoring system 330 may transmit a unique identifier of the customer or the building to the contractor device 372. The contractor device 372 may include a database indexed by the unique identifier, which stores information about the customer including the customer's address, contractual information such as service agreements, and detailed information about the installed HVAC equipment. --  The monitoring system may provide specific information to the contractor, including identifying information of the customer's HVAC system, including make and model numbers, as well as indications of the specific part numbers that appear to be failing. Based on this information, the contractor can allocate the correct repair personnel that have experience with the specific HVAC system and/or component. In addition, the service technician is able to bring replacement parts, avoiding return trips after diagnosis.)

Re-claim 7, Arensmeier discloses a control system, wherein the identification information comprises a serial number, a barcode, a Quick Response (QR) code®, a set of global positioning system (GPS) coordinates, or any combination thereof (see e.g. col. 25, lines 5-20 –model number )  

Re-claim 9, Arensmeier discloses a control system, wherein the service database comprises information associated with a plurality of HVAC units,(see e.g. col. 6, lines 29-34; e.g. col. 7, lines 63-67; col. 8, lines 37-39 - The monitoring system receives and processes the data from the air handler monitor and condensing monitor modules of customers who have such systems installed. -- Based on historical service data and customer feedback, the monitoring system may provide contractor recommendations to customers.  ---Efficiency and/or operating costs of the customer's HVAC system may be compared against HVAC systems of neighbors, whose buildings will be subject to the same or similar environmental conditions.) 
In various implementations, the monitoring system 330 may transmit a unique identifier of the customer or the building to the contractor device 372. The contractor device 372 may include a database indexed by the unique identifier, which stores information about the customer including the customer's address, contractual information such as service agreements, and detailed information about the installed HVAC equipment.
The Examiner notes that the monitoring system includes different customers and therefore a plurality of HVAC units.  Furthermore, the database indexed by unique identifiers of customers implies a plurality customers and a plurality of HVAC units.
Arensmeier does not disclose the following limitations.
However, Bergman discloses --wherein the controller is configured to receive user input comprising a set of search criteria, query the service database based on the set of search criteria to identify the HVAC unit from the plurality of HVAC units, and display a list comprising the HVAC unit (see e.g. fig. 1 – col. 46, lines 12-19; col. 43, lines 64-67 – col. 44, lines 1-5 - FIG. 19F illustrates an illustrative interaction with a message center which may serve two thermostat locations and which may present messages in reverse chronological order with messages from multiple locations mingled and identified by location. As before, the display of home screen 800 identifies a location for which selection attributes may be altered and presents options for further user interaction on screen 810a.  --- Touching the identifier 802 may provide an options screen 810, which may allow the user to specify a thermostat at a different location 812 which typically would return the display to the home screen 800 with the information for the selected thermostat displayed. In the alternative, the user may select from the list provided on options screen 810. Many of the displayed options are self-explanatory and/or have been described previously. Of the illustrative examples, the "Messages" option will be discussed below.)
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Arensmeier with the steps cited above, as taught by Bergman in order to provide identify the location of the unit, in cases where multiple units may be located in the building (see e.g. col. 80, lines 6-9).

Re-claim 10, although Arensmeier anticipates the limitations in at least. col. 21, lines 66-67; col. 22, lines 1-16-With the contractor device 676, the contractor can access a contractor portal 684, which provides historical and real-time data from the air handler monitor module 600. The contractor using the contractor device 676 may also contact the technician using the technician device 672. The customer using the customer device 680 may access a customer portal 688 in which a graphical view of the system status as well as alert information is shown. The contractor portal 684 and the customer portal 688 may be implemented in a variety of ways according to the present disclosure, including as an interactive web page, a computer application, and/or an app for a smartphone or tablet.  -  In various implementations, data shown by the customer portal may be more limited and/or more delayed when compared to data visible in the contractor portal 684. In various implementation, the contractor device 676 can be used to request data from the air handler monitor module 600, such as when commissioning a new installation. )
The Examiner notes that each portal is different and access to each portal must be verified, therefore the credentials must be entered.  Any type of credentials is considered an obvious variation of Arensmeier. 
Arensmeier does not disclose the following limitations.
However, Bergman explicitly discloses least a control system, wherein the controller is configured to receive user input indicative of credentials associated with a user associated with the mobile device, and query the service database to retrieve a user type of the user, wherein the credentials comprise a user name and a password or a combination thereof (see e.g. col. 51, lines 52-63- Selection of the button 1006 labeled "open" by a user may cause the application program code to display a login prompt screen 1010 to the user via the user interface of the user's remote device 62, as shown in FIG. 21. Login prompt screen 1010 may include a first entry field 1012 for accepting a username from a user and a second entry field 1014 for accepting a password associated with the user name entered in the first entry field 1012. Upon entering an appropriate username and password combination, the user may then select the button 1016 labeled login, which will cause the application program code to display one or more screens associated with the user's account.)
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Arensmeier with the steps cited above, as taught by Bergman in order to display one or more screens associated with the user's account (see e.g. col. 51, lines 52-53).
Arensmeier, in view of Bergman do not explicitly disclose wherein the credentials comprise a software key, a fingerprint scan, an employee identification number, or a combination thereof.  However, it is considered an obvious variation of Bergman since different types of login are well known, especially when using the type of device taught by Bergman (wireless device 62 such as, for example, a smart phone, a 

Re-claims 11, 12, Arensmeier discloses a control system, wherein the user type comprises an end user, a service technician, or a distributor ---wherein the controller is configured to enable the user to access a first set of features of the mobile device if the user type comprises the end user, a second set of features of the mobile device if the user type comprises the service technician, and a third set of features of the mobile device if the user type comprises the distributor (see e.g. col. 22, lines 1-16).  

Re-claim 13, Arensmeier discloses a control system, wherein the information associated with the HVAC unit comprises a model number of the HVAC unit, an operation manual associated with the HVAC unit, contact information associated with the HVAC unit, an installation date of the HVAC unit, or any combination thereof e HVAC unit, or any combination thereof (see e.g. col. 6, line 66 – col. 7, line 3 ; col. 12, lines 53-62 -the monitoring system may provide specific information to the contractor, including identifying information of the customer's HVAC system, including make and model numbers, as well as indications of the specific part numbers that appear to be failing. In Fig IOC, the customer device 680 is shown displaying system status, which the customer may view at any time. In 1370, installation, repair, and maintenance history is shown. .
65)    In various implementations, the monitoring system 330 may transmit a unique identifier of the customer or the building to the contractor device 372. The contractor device 372 may include a database indexed by the unique identifier, which stores information about the customer including the customer's address, contractual information such as service agreements, and detailed information about the installed HVAC equipment.  - In the event of an impending or detected failure, the monitoring system 330 may provide information regarding identification of the customer, identification of the HVAC system, the part or parts related to the failure, and/or the skills required to perform the maintenance.)

Re-claim 14, Arensmeier discloses a control system, wherein the mobile device comprises a tablet, a phone, a pair of smart glasses, a laptop computer, or a desktop computer (see e.g. col. 8, lines 13-15; col. 21, lines 61-65)  

Re-claim 15, Arensmeier discloses a control system for a heating, ventilation, and air conditioning (HVAC) system, comprising: a service database comprising information associated with a plurality of HVAC units, wherein the service database comprises respective operating data of each HVAC unit of the plurality of HVAC units, respective physical locations of each HVAC unit of the plurality of HVAC units, and respective service histories of each HVAC unit of the plurality of HVAC units; (see e.g. col. 12, line 65 – col. 13, line 3; col. 29, lines 34-36 -The contractor device 372 may include a database indexed by the unique identifier, which stores information about the customer including the customer's address, contractual information such as service agreements, and detailed information about the installed HVAC equipment. A history of repairs 1304 shows the customer what repairs have been done, the corresponding  dates, and the corresponding prices.); 
,(see e.g. col. 6, lines 29-34; e.g. col. 7, lines 63-67; col. 8, lines 37-39 - The monitoring system receives and processes the data from the air handler monitor and condensing monitor modules of customers who have such systems installed. -- Based on historical service data and customer feedback, the monitoring system may provide contractor recommendations to customers.  ---Efficiency and/or operating costs of the customer's HVAC system may be compared against HVAC systems of neighbors, whose buildings will be subject to the same or similar environmental conditions.) 
(see also e.g. col. 12, line 53-col. 13, line 3; col. 6, lines 66-67; col. 7, lines 1-7 -In various implementations, the monitoring system 330 may transmit a unique identifier of the customer or the building to the contractor device 372. The contractor device 372 may include a database indexed by the unique identifier, which stores information about the customer including the customer's address, contractual information such as service agreements, and detailed information about the installed HVAC equipment.
The Examiner notes that the monitoring system includes different customers and therefore a plurality of HVAC units.  Furthermore, the database indexed by unique identifiers of customers implies a plurality customers and a plurality of HVAC units.
-and a mobile device communicatively coupled to the service database, wherein the mobile device comprises a display, a spatial positioning device, and a controller having a memory and a processor, (see e.g. col. 22, line 61-65); 
and update the service database such that the respective service history of the HVAC unit includes the at least one task of the service action (see e.g. col. 44, line 66-col. 45, line 1; col. 25, lines 5-20).
Arensmeier does not disclose the following limitations.

receive user input indicative of a request to view an interactive workflow associated with a service action to be performed on the HVAC unit, wherein the service action comprises performing maintenance on the HVAC unit or installing a new component of the HVAC unit, (see e.g. fig. 28; col. 62, lines 54-61; col. 49, lines 63-67; col. 50, lines 37-54; col. 53, lines 10-13 ----- and wherein the interactive workflow comprises at least one task of the service action (see e.g. col. 54, lines 10-16 -54-62);
--query the service database to retrieve the interactive workflow (see e.g. col. 62, lines 47-61); display the interactive workflow on the display of the mobile device (see e.g. col. 50, lines 47-51; col. 69, lines 16-24; col. 76, lines 61-66 ); receive user input indicative of completion of the at least one task of the service action performed on the HVAC unit (see e.g. col. 68, lines 2-7); 
Additionally, Bergman also teaches - update the service database such that the respective service history of the HVAC unit includes the at least one task of the service action (see e.g. col. 13, lines 39-46)
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Arensmeier to include an interactive workflow of service tasks as taught by Bergman in order to provide program instructions for facilitating a user of a wireless mobile device in configuring a wireless HVAC controller while providing a user interface 108 for more fully interacting with the HVAC controller   (see e.g. col. 50, lines 59-60; col. 15, lines 2-6)

Re-claim 16, Arensmeier discloses a control system, wherein the controller is configured to retrieve and display operating data of the HVAC unit, a service history of the HVAC unit, or a combination thereof, wherein the operating data, the service history, or the combination thereof is configured to enable a user to perform the service action (see e.g. col. 29, lines 26-37; col. 30, lines 17- Some or all of the following information can be displayed to the customer based on monitored data. The following list is not exhaustive, however, and additional information can be displayed in various situations based on the data received from the customer's HVAC system as well as comparative data obtained from other systems, including repair history information, pricing information, and operating parameters, such as efficiency. A history of repairs 1304 shows the customer what repairs have been done, the corresponding dates, and the corresponding prices. This may include maintenance, such as filter replacements, tune-ups, etc. ---    In FIG. 10C, the customer device 680 is shown displaying system status, which the customer may view at any time. In 1370, installation, repair, and maintenance history is shown. In addition, current alert status and previous alerts can be shown. In 1374, contact information for the designated or most recent contractor is shown.)
Arensmeier does not disclose the following limitation.
However, Bergman discloses wherein an operating manual associated with the HVAC unit. The an operating manual is configured to enable a user to perform the service action (e.g. Column 46 Line 65 - Column 47 Line 4, A tips/advice type of message may provide a user with information and/or recommend one or more actions that a user may take to improve the performance and/or efficiency of the HVAC system. Examiner notes that this recommendation is based on data retrieved form the HVAC system. In one example, a tips/advice type of message may inform the user that the system performance has degraded and may recommend to the user to have the air ducts cleaned.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arensmeier to include a user's capability to perform service actions as taught by Bergman in order to improve performance and/or efficiency of the HVAC system. (see e.g. column 46, lines 67- column 47 Line 1)

Claim 18 recites similar limitations as claim 10 and is therefore rejected under the same arts and rationale.

Re-claim 19, Arensmeier does not disclose a control system wherein the user type of the user comprises the service technician, and wherein the service action comprises performing maintenance on the HVAC unit, installing a new HVAC unit, installing the new component of the HVAC unit, performing a startup operation for the HVAC unit, or a combination thereof (see e.g. col. 6, lines 66-67 – col. 7, lines 1-7; col. 8, lines 3-29 --The monitoring system may provide specific information to the contractor, including identifying information of the customer's HVAC system, including make and model numbers, as well as indications of the specific part numbers that appear to be failing. Based on this information, the contractor can allocate the correct repair personnel that have experience with the specific HVAC system and/or component. --In addition, the service technician is able to bring replacement parts, avoiding return trips after diagnosis.  The monitoring system can be used by the contractor during and after installation and during and after repair (i) to verify operation of the air handler monitor and condensing monitor modules, as well as (ii) to verify correct installation of the components of the HVAC system.)
Re-claim 28, Arensmeier does not disclose the limitation as claimed..
However, Bergman discloses control system of claim 1, wherein the controller is configured to: receive a user input indicative of a request for assistance with the at least one task of the service action; and display a reference manual or an instructional video related to the at least one task of the service action  (see e.g. col. 54, lines 10-16 -54-62  ----The user may initiate the setup process by selecting the button 1106 labeled "start setup" provided on screen 1100. -Upon initialization of the installation setup process, the application program code may be configured to display one or more screens to the user via the user interface of the user's remote device 62 that may guide a user through removal of an existing thermostat. --Selection of any of the individual steps 1121a-1121e provided in the overview 1120 may cause the application program code to jump to that step in the current phase of the setup process. An information icon 1122 may be provided that, when selected by a user, may cause the application program code to display an additional screen including detailed information about the current step of the installation phase, sometimes including a video demonstration.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arensmeier to include the step cited above, as taught by Bergman in order to properly guide a user through an installation setup process (see e.g. col. 53. lines 61, col. 54, lines 16).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Arensmeier et. al. (US9638436B2) (hereafter Arensmeier) in view of Bergman et al. (US10436977B2) (hereafter Bergman) and further in view of Denny et al. (US5724261) (hereafter Denny).
Re-claim 8, Arensmeier in view of Bergman do not disclose the following limitations.
However Denny discloses the control system, wherein the controller is configured to receive user input indicative of identification information associated with an additional HVAC unit, query the service database based on the identification information to determine whether the service database comprises information associated with the additional HVAC unit, and, in response to determining that the service database does not comprise the information associated with the additional HVAC unit, store the information associated with the additional HVAC unit in the service database (see e.g. col. 21, lines 27-30, If the operator of the maintenance data entry device 10 identifies the maintenance activity as requiring electrical, HVAC or carpentry work as shown in blocks 414b, 414c or 414d, respectively, the maintenance data entry device prompts the operator to enter the particular item requiring maintenance. If the type of item requiring maintenance is not listed by the maintenance data entry device, the operator can enter a description of the item requiring maintenance, such as via the data entry means 16. Examiner notes that entering information regarding the item requiring maintenance is the same as entering identification information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arensmeier, in view of Bergman, to include storing information for additional HVAC units as taught by Denny in order to identify whether the appliance was repaired. (see e.g. col. 21, lines 36-37).

Claims 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arensmeier et. al. (US9638436B2) (hereafter Arensmeier) in view of Bergman et. al. (US10436977B2) (hereafter Bergman) and further in view of Khalid et. al. (US20170170979A1) (hereafter Khalid).
Re-claims 17, 20, Arensmeier, in view of Bergman, do not disclose the following limitations.
	However Khalid discloses the control system of claim 15, wherein the controller is configured to receive user input indicative of a request to view a part store list comprising a plurality of components that are compatible with the HVAC unit, display the part store list associated with the HVAC unit, receive user input indicative of a request to purchase a component of the plurality of components from the part store list, and complete a transaction to purchase the component (see e.g. paragraph 0101-- The cloud based server 908 can analyze the parameters associated with the fault and provide the analysis to the maintenance server. Based on the analysis, the maintenance server can create a list of materials needed to perform the maintenance. Further, if there is sufficient data regarding the installation of the product, additional replacement parts can be automatically obtained. Once the proper service provider is determined, the maintenance server can evaluate the stock list of the relevant service provider to determine if there is sufficient stock to perform the needed repair. If not, the maintenance server can place an order for the replacement parts needed to perform the repair. In some embodiment, the maintenance server can automatically order the replacement parts once the user chooses to contact a service provider. Alternatively, the cloud based server 908 can push a message to the user device 912 requiring the user to approve any orders.) --
The questionnaire can allow the user to select best times and methods for contacting the user, and even best times for the service provider to schedule the appointment. In further embodiments, the maintenance and/or cloud based server 908 can have access to a scheduling/work order system of the service provider and can schedule an appointment automatically in the system.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arensmeier, in view of Bergman, to include a request to view parts store list and purchase components as taught by Khalid in order to have replacement parts needed to perform the repair. (See e.g. paragraph 0107).

Claims 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Arensmeier et. al. (US9638436B2) (hereafter Arensmeier) in view of Bergman et. al. (US10436977B2) (hereafter Bergman) and further in view of WESTLAKE (2015/0081367 A1)
Re-claim 27, 29, Arensmeier, in view of Bergman, do not disclose the limitations as claimed..
However, Westlake discloses a control system, wherein the at least one task of the service action comprises at least two subtasks, and wherein the controller is configured to receive the user input indicative of completion of the at least one task of the service action in response to receiving user input indicative of completion of each subtask of the at least two subtasks.  ---- wherein the user input indicative of completion of the at least one task of the service action comprises a description associated with performance of the at least one task (see e.g. paragraph 0003, 0009, 0038, 0045, 0098-
0009] The assets may have respective asset types associated therewith, and each asset type may have respective tasks to be completed in a sequential order for work orders associated therewith. Moreover, the operations management server may be configured to cooperate with the at least one mobile communications device to close pending work orders upon completion of the tasks associated with the respective asset type in their sequential order. The operations management system of claim 1 wherein the assets have respective asset types associated therewith, and the operations management server may be further configured to provide a template to the at least one mobile communications device for closing the pending work orders that changes based upon the asset type of the asset associated with the work order.
0038] Turning now to the screen shot 210 of FIG. 11, another example aspect relates to providing task completion guidance. More particularly, the system 30 may deliver user guidance on the order and accepted methods of completing a task or task series using a combination of the user's geolocation and other inputs including (but not limited to) scanned identifiers (e.g., QR Code, NFC, etc.) and completion attributes such as whether the task is associated with an item to be logged or could result in a part replacement or warranty claim. The user's location (and, correspondingly, the location of an asset) may be determined by various sensors on a given communications device 32a-32n, such as a satellite positioning receiver (e.g., GPS receiver), WiFi transceiver, cellular transceiver, Bluetooth transceiver, RFID or NFC transceiver, QR code scanner (e.g., an image capture sensor), etc. Before all tasks are completed, the primary task checkbox may be in a disabled state indicating it is not possible to complete 801 at that time. When all secondary tasks have been completed, the primary task checkbox may become an enabled, but incomplete version, meaning the task is now available to be completed 802. When the checkbox is then tapped, the checkbox turns into the completed version 803. If the task requires a QR Code, tapping the icon will initiate the scanning process 804. These icons may also represent other methods of completion such as signature capture, NFC scan, photograph, video, condition or severity rating, or inputs from external sensors.
[0045] Referring now to the screen shot 290 of FIG. 19, another example aspect relates to creating a multi-task structure for multi-step and multi-assignee work. The system 30 may allow for division of a monolithic work project into sub-tasks which may have a distinct classification, timeframe (optionally limited to the timeframe of the parent task), billing type and completion criteria. These sub-tasks may also be separately assigned, including to vendors. In one embodiment, the parent task would be separately displayed 1501 in the UI from the sub-tasks 1502. Sub-tasks may be added and assigned a subset of the attributes available to the parent task. The sub-tasks may be listed in order of intended completion, and the sub-tasks may be available for the user to tap and hold on a sub-task row, which would change the state. This is indicated by a grab bar icon, or in another embodiment a shadow effect, 1504 appearing instead of the completion criteria of that row, allowing it to be moved. If the user then moved the row above or below another row the system would visually place that row in the new position and update an order value to record the position relative to the other sub-tasks. The sub-tasks may also optionally be locked so that the position of an individual sub-task cannot be changed. Locking a sub-task in the first or last position may prevent other sub-tasks, including newly created sub-tasks, from being moved before or after the locked sub-tasks. This essentially book-ends the locked sub-tasks to ensure they are the first and last sub-tasks regardless of order changes or new sub-task creation. 
0098 The completion step types include: Checkmark, Signature, Photo, Note, Audio, Video, QR code, GeoJSON, Beacon, and NFC.)
.


Response to Arguments
Applicant's arguments filed 12/16/20 have been fully considered but they are not persuasive.  The claims have been reconsidered, in view of Applicant’s remarks and the amendments.  The rejection has been further clarified.  The combination of the prior arts still anticipate the claim limitations.

For example, Applicant argued “First, the Applicant respectfully notes that the task-based tutorial of Bergman does not appear to correspond to performing maintenance on an HVAC unit or installing a new component of the HVAC unit. Instead, the task-based tutorial merely is used to program the HVAC controller utilizing the already existing framework and components of the  HVAC unit, which does not include teachings relating to actually replacing parts of or performing maintenance on the respective HVAC unit. See id. at col. 85, 11. 32-36. “
The Examiner has clarified that Bergman teaches “ display[ing] an interactive workflow that includes at least one task of a service action for performing maintenance on or installing a component of an HVAC unit, (see e.g. col. 50, lines 47-51; col. 69, lines 16-24; col. 76, lines 61-66 -    In some cases, while displaying screens to help instruct the user with installation, the HVAC controller 920 may receive a type of HVAC equipment as configuration information from the user via the wireless mobile device 922 and the direct communication path  -An information icon 1576 may be provided that, when selected by a user, may cause the application program code to display an additional screen including detailed information about the current step of the configuration phase, sometimes including a video demonstration.    

Applicant further argued “Moreover, the Applicant respectfully submits that Bergman's recommended actions for improving the performance of an HVAC system do not correspond to a service action that includes performing maintenance on an HVAC unit or installing a new component of the HVAC unit. “
In some cases, the application code may be stored in the memory of a user's smartphone or tablet computer for execution by the smartphone or tablet computer's processor to carry out various functions to facilitate the installation, configuration, and setup of the newly installed HVAC controller 18. In other cases, the application program code may be stored in the memory of a user's personal or desktop computer for execution by the computer's processor to carry out various functions that may facilitate the installation, configuration, connection and personalization of the HVAC controller 18. Additionally, once the HVAC controller 18 is successfully installed and configured to control the HVAC system 4, the application program code may also facilitate control of the HVAC controller 18 from a remote location other than at the user interface provided at the HVAC controller 18.

The rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627

March 21, 2021